

EXECUTION COPY


March 9, 2010
 
Linear Gold Corp.
Suite 502, 2000 Barrington Street
Halifax, Nova Scotia
B3J 3K1
Attention:  Wade K. Dawe
   



Dear Wade:


Re:           Proposed Business Combination


Subject to the terms and conditions set forth below, it is proposed that the
businesses of Linear Gold Corp. (“Linear”) and Apollo Gold Corporation
(“Apollo”) will be combined upon the implementation of a plan of arrangement
(the “Arrangement”) pursuant to the provisions of the Canada Business
Corporations Act (the “CBCA”) on the basis set out herein; however, the final
structure will be determined mutually by Linear and Apollo based on tax,
securities and corporate laws and other considerations. The acceptance of this
binding letter of intent will be followed by the parties entering into the
Definitive Agreement (as hereafter defined).  All documentation shall be in a
form and content satisfactory to each of the parties, acting reasonably and in
good faith.
 
1.
Structure of the Arrangement

 
The completion of the Arrangement will be subject to the approval of the
applicable securityholders of Linear and Apollo.  Pursuant to the Arrangement,
it is expected that:
 
 
(a)
Linear will be amalgamated with a wholly-owned subsidiary of Apollo to be
incorporated under the federal laws of Canada (the “Amalgamation”);

 
 
(b)
the common shares of Linear (“Linear Shares”) will be exchanged for common
shares of Apollo (“Apollo Shares”) on the basis of 5.4742 Apollo Shares for each
Linear Share (the “Exchange Ratio”);

 
 
(c)
the warrants of Linear (the “Linear Warrants”) will be exchanged for warrants of
Apollo (the “Apollo Warrants”) on the basis of the Exchange Ratio and the
exercise price of the Linear Warrants will be adjusted as provided for in the
certificates representing the Linear Warrants;

 
 
(d)
the options of Linear (the “Linear Options”) granted under Linear's Stock Option
Plan will be exchanged for options of Apollo (the “Apollo Options”) granted
under Apollo's Stock Option Plan on the basis of the Exchange Ratio and the
exercise price of the Linear Options will be adjusted on the same basis as the
exercise price of the Linear Warrants shall be adjusted as provided for in
Section 1(c) hereto, provided that current employees of Linear holding Linear
Options whose employment is terminated in connection with the Arrangement shall
have their Linear Options exchanged for Apollo Options which shall expire on the
earlier of: (i) the current expiry date of the corresponding Linear Options; and
(ii) the first anniversary of the date of completion of the Arrangement,
regardless of whether such employees are otherwise “eligible persons” under the
terms of the Apollo Stock Option Plan or applicable Toronto Stock Exchange (the
“TSX”) rules.  In connection with the Arrangement, the number of Apollo Shares
reserved for issuance under Apollo’s Stock Option Plan shall be increased to
accommodate the grant of the number of Apollo Options required to be granted
upon exchange of all outstanding Linear Options;


 
 

--------------------------------------------------------------------------------

 
 
- 2 -
 
 
(e)
Apollo Options held by current directors of Apollo that will not continue to be
directors of Apollo upon completion of the Arrangement will be amended to
provide that such Apollo Options shall expire on the earlier of: (i) the current
expiry date of such Apollo Options; and (ii) the first anniversary of the date
of completion of the Arrangement, regardless whether such directors are
“eligible persons” under the terms of the Apollo Stock Option Plan or applicable
TSX rules; and

 
 
(f)
the 62,500,000 Apollo Shares acquired by Linear pursuant to the Private
Placement (as hereinafter defined) shall be cancelled without any payment
effective as of the date of closing of the Arrangement.

 
2.
Other Matters

 
In connection with the completion of the Arrangement:
 
 
(a)
the parties will agree on a new name for Apollo; and

 
 
(b)
the Board of Directors of Apollo upon closing shall consist of seven (7)
directors, including Wade Dawe who will be nominated as the Chairman of the
Board of  Directors, four (4) current Apollo board members or Apollo nominees,
one (1) Linear nominee and one (1) nominee who shall be a technical person
mutually agreed upon by Apollo and Linear.

 
3.
Private Placement Financing

 
As promptly as reasonably possible following the execution of this letter of
intent, Apollo and Linear will prepare and, subject only to the approval of the
TSX and NYSE Amex Exchange (the “AMEX”), enter into customary documents in
respect of the private placement by Apollo to Linear of approximately 62,500,000
Apollo Shares at a price of CAD$0.40 per share (the “Private Placement”) for
aggregate gross proceeds of CAD$25,000,000 (the “Subscription Funds”).  The
Subscription Funds less the amount of Linear’s expenses incurred in connection
with the Private Placement as provided in Section 25 of this letter of intent
(the “Expenses”) shall be payable upon closing of the Private Placement against
delivery of definitive certificates evidencing the Apollo Shares. Closing of the
Private Placement shall be subject to the terms and conditions set out in the
subscription agreement (the “Subscription Agreement”) to be entered into between
the parties, and shall include receipt of:


 
·
all necessary approvals of the TSX and AMEX to ensure, among other things, that
the Apollo Shares issuable upon closing of the Private Placement shall be listed
and posted for trading on such exchanges.



 
·
to the extent not delivered prior to closing of the Private Placement, Apollo
shall have delivered (or caused its counsel to have delivered) to Linear
customary corporate and securities law opinions in respect of Apollo, as well as
title opinions in respect of the Black Fox, Grey Fox and Pike River properties,
in each case in form and substance satisfactory to Linear and its counsel,
acting reasonably;


 

--------------------------------------------------------------------------------

 
 
- 3 -
 
 
·
each of Macquarie Bank Limited and RMB Australia Holdings Limited (collectively,
the “Lenders”) shall have entered into a support agreement, in form and
substance satisfactory to the Linear, pursuant to which each Lender agrees,
among other things, to support and vote in favour of the Arrangement; and



 
·
each of the Lenders shall have entered into a lock-up agreement, in form and
substance satisfactory to Linear, pursuant to which each Lender agrees, among
other things, not to, directly or indirectly, exercise or offer, sell, contract
to sell, lend, swap, or enter into any other agreement to transfer the economic
consequences of any of the Common Shares or common share purchase warrants of
the Company held by them until December 31, 2010.



The Apollo Shares issued pursuant to the Private Placement shall be subject to a
restricted period not to exceed four months and one day as set out in National
Instrument 45-102 and will be “restricted securities” under United States
federal and state securities laws.


The Private Placement shall not be conditional on the completion of the
Arrangement.  In the event the Arrangement is not completed for any reason,
Apollo covenants to, upon the request of Linear, file a registration statement
with the United States Securities and Exchange Commission in respect of the
Apollo Shares to register the resale of the Apollo Shares by Linear in the
United States.  Such registration statement shall be filed as soon as
practicable following the request of Linear and in any event within 60 days of
such request.


The Private Placement will close on or about March 10, 2010, subject to the
conditions set out therein.
 
4.
Definitive Agreement

 
Linear and Apollo shall enter into a definitive arrangement agreement (the
“Definitive Agreement”) on or before March 31, 2010 to implement the Arrangement
to provide for the business combination of Linear and Apollo, such Definitive
Agreement to supersede this letter of intent in its entirety.  All parties will
work together to achieve mutually agreeable structuring of the Arrangement
before the execution of the Definitive Agreement, having regard to relevant
Canadian and U.S. securities and corporate laws and regulatory, stock exchange,
tax and economic considerations.  It is intended that the Arrangement will be
structured to allow the holders of Linear Shares who are residents of Canada to
receive Apollo Shares on a tax-deferred basis for Canadian income tax purposes,
to allow holders of Linear Shares who are U.S. taxpayers to receive Apollo
Shares on a tax deferred rollover basis for United States tax purposes and to
provide that holders of Linear Options whose options are exchanged for Apollo
Options are not liable to pay Canadian income taxes in respect of such exchange
as a result of the Arrangement.  It is also intended that, assuming the
Arrangement is carried out by way of plan of arrangement, the Arrangement will
be structured to qualify for the exemption from registration provided by Section
3(a)(10) of the U.S. Securities Act of 1933, as amended.
 
It is intended that the Definitive Agreement shall contain, in addition to the
representations, warranties, covenants, conditions and other terms specified
herein, customary representations and warranties by each of the parties in
favour of the other parties, and such other customary terms, covenants and
conditions as would be customary for a transaction of this nature.
 
5.
Break Fee

 
If Linear terminates this letter of intent or the Definitive Agreement and
abandons the Arrangement prior to closing for any reason (other than as a result
of the failure of a condition to Linear's obligation to close contained in this
letter of intent or the Definitive Agreement not being satisfied, other than the
failure to obtain the approval of its shareholders of the Arrangement in the
required majority), Linear shall pay to Apollo an amount equal to CAD$4,000,000
(the “Linear Break Fee”).

 

--------------------------------------------------------------------------------

 
 
- 4 -
 
If Apollo terminates this letter of intent or the Definitive Agreement and
abandons the Arrangement prior to closing for any reason (other than as a result
of the failure of a condition to Apollo's obligation to close contained in this
letter of intent or the Definitive Agreement not being satisfied, other than the
failure to obtain the approval of its shareholders of the Arrangement in the
required majority), Apollo shall pay to Linear an amount equal to CAD$4,000,000
(the “Apollo Break Fee”).
 
6.
Management

 
Management terminations, buyouts and severance payments will be effected by
Linear and paid out to Linear management and staff on closing of the Arrangement
in accordance with management contracts and common law amounts and are expected
to total approximately CAD$3,400,000.
 
7.
Director and Officer Insurance

 
Prior to the completion of the Arrangement, Apollo shall purchase and maintain
director and officer liability “run-off” insurance for the benefit of the former
directors and officers of Linear for a period of not less than six (6) years
following the completion of the Arrangement, with coverage of not less than
CAD$10,000,000, with respect to claims arising from facts or events that
occurred on or before the closing of the Arrangement, including with respect to
the Arrangement.  Such insurance shall be at all times no less favourable than
any insurance coverage Apollo purchases and maintains for the benefit of its
then current directors and officers from time to time and Apollo covenants and
agrees to maintain such policy in full force and effect and not to take any
action to diminish the scope and extent of such insurance coverage for and
throughout such period. The former officers and directors of Linear shall be
indemnified by Apollo and Linear in accordance with the terms of the by-laws of
Linear as currently constituted, in addition to the terms of any indemnity
agreements entered into between Linear and such officers and directors, the
terms of which agreements shall be binding upon Apollo.
 
8.
Support Agreements

 
 
(a)
Linear Support Agreements:  It will be a condition to Apollo entering into the
Definitive Agreement that all directors and officers of Linear enter into
support agreements (the “Linear Support Agreements”) under which they agree to
vote in favour of the Arrangement all of the Linear Shares currently owned or
controlled by them, being an aggregate of 3,415,887 Linear Shares representing,
in aggregate, approximately 6.21% of the outstanding Linear Shares (calculated
on a fully-diluted basis).

 
The Linear Support Agreements will include the typical covenants, including, but
not limited to, covenants that the subject shareholders will:


 
(i)
immediately cease and terminate existing discussions, if any, with any person
with respect to any potential direct or indirect acquisition of, or any other
business combination involving, Linear or any material part of its assets (a
“Linear Proposal”) and will not, directly or indirectly, make, solicit, assist,
initiate, encourage or otherwise facilitate any inquiries, proposals or offers
from any person, other than Apollo or its affiliates, relating to any Linear
Proposal or participate in, any discussions or negotiations regarding any
information with respect to any Linear Proposal;


 

--------------------------------------------------------------------------------

 
 
- 5 -
 
 
(ii)
not sell, transfer or encumber in any way any of the subject shareholder's
Linear Shares or securities convertible into such Linear Shares or restrict such
shareholder's right to vote any of its Linear Shares, other than pursuant to the
Arrangement;

 
 
(iii)
not, prior to the public announcement by Apollo of the terms of the Arrangement,
directly or indirectly, disclose to any person, the existence or the terms and
conditions of the Linear Support Agreement, the Arrangement or the possibility
of the Arrangement being made;

 
 
(iv)
take such steps as are required to ensure that the subject shareholder has
beneficial ownership, with good and marketable title, to such shareholder's
Linear Shares;

 
 
(v)
not do indirectly that which it may not do directly in respect of the
restrictions on its rights with respect to the subject shareholder's Linear
Shares pursuant to the applicable Linear Support Agreement by the sale of any
direct or indirect holding company or the granting of a proxy on the shares of
any direct or indirect holding company and which would have, indirectly, any
effect prohibited by the Linear Support Agreement; and

 
 
(vi)
vote all the subject shareholder's Linear Shares against any proposed action,
other than in connection with the Arrangement:

 
in respect of any amalgamation, merger, sale of Linear's or its affiliates' or
associates' assets, take-over bid, plan of arrangement, reorganization,
recapitalization, shareholder rights plan, liquidation or winding-up of, reverse
take-over or other business combination or similar transaction involving Linear
or any of its subsidiaries,
 
 
A.
which would reasonably be regarded as being directed towards or likely to
prevent or delay the successful completion of the Arrangement or an alternative
transaction, or

 
 
B.
which would reasonably be expected to result in a Material Adverse Effect on
Linear.

 
 
“Material Adverse Effect” when used in connection with an entity means any
change (including a decision to implement such a change made by the board of
directors or by senior management who believe that confirmation of the decision
by the board of directors is probable), event, violation, inaccuracy,
circumstance or effect that is materially adverse to the business, assets
(including intangible assets), liabilities, capitalization, ownership, financial
condition or results of operations of such entity and its parent (if applicable)
or subsidiaries, taken as a whole;
 
Linear agrees to use its reasonable best efforts to cause significant
institutional shareholders of Linear to enter into a Linear Support Agreement.
 
 
(b)
Apollo Support Agreements: It will be a condition to Linear entering into the
Definitive Agreement that all directors and officers of Apollo enter into
support agreements (the “Apollo Support Agreements”) under which they agree to
vote in favour of the Arrangement all of the Apollo Shares currently owned or
controlled by them being an aggregate of 3,736,273 Apollo Shares representing,
in aggregate, approximately 1% of the outstanding Apollo Shares (calculated on a
fully-diluted basis)


 

--------------------------------------------------------------------------------

 
 
- 6 -
 
The Apollo Support Agreements will include the typical covenants, including, but
not limited to, covenants that the subject shareholders will:


 
(i)
immediately cease and terminate existing discussions, if any, with any person
with respect to any potential direct or indirect acquisition of, or any other
business combination involving, Apollo or any material part of its assets (an
“Apollo Proposal”) and will not, directly or indirectly, make, solicit, assist,
initiate, encourage or otherwise facilitate any inquiries, proposals or offers
from any person, other than Linear or its affiliates, relating to any Apollo
Proposal or participate in, any discussions or negotiations regarding any
information with respect to any Apollo Proposal;

 
 
(ii)
not sell, transfer or encumber in any way any of the subject shareholder's
Apollo Shares or securities convertible into such Apollo Shares or restrict such
shareholder's right to vote any of its Apollo Shares, other than pursuant to the
Arrangement;

 
 
(iii)
not, prior to the public announcement by Apollo of the terms of the Arrangement,
directly or indirectly, disclose to any person, the existence or the terms and
conditions of the Apollo Support Agreements, the Arrangement or the possibility
of the Arrangement being made;

 
 
(iv)
take such steps are required to ensure that the subject shareholder has
beneficial ownership, with good and marketable title, to such shareholder's
Apollo Shares;

 
 
(v)
not do indirectly that which it may not do directly in respect of the
restrictions on its rights with respect to the subject shareholder's Apollo
Shares pursuant to the applicable Apollo Support Agreement by the sale of any
direct or indirect holding company or the granting of a proxy on the shares of
any direct or indirect holding company and which would have, indirectly, any
effect prohibited by the Apollo Support Agreement; and

 
 
(vi)
vote all the subject shareholder's Apollo Shares against any proposed action,
other than in connection with the Arrangement

 
in respect of any amalgamation, merger, sale of Apollo's or its affiliates' or
associates' assets, take-over bid, plan of arrangement, reorganization,
recapitalization, shareholder rights plan, liquidation or winding-up of, reverse
take-over or other business combination or similar transaction involving Apollo
or any of its subsidiaries,
 
 
A.
which would reasonably be regarded as being directed towards or likely to
prevent or delay the successful completion of the Arrangement or an alternative
transaction, or

 
 
B.
which would reasonably be expected to result in an Apollo Material Adverse
Effect.


 

--------------------------------------------------------------------------------

 
 
- 7 -
 
Apollo agrees to use its reasonable best efforts to cause significant
institutional shareholders of Apollo to enter into an Apollo Support Agreement.
 
9.
Securityholder Approvals

 
The parties will prepare a joint information circular – proxy statement (the
“Information Circular”) to be mailed to applicable securityholders of Linear and
Apollo for the purpose of their respective securityholder meetings to be called
to consider the Arrangement and related matters. Each of the parties shall
provide the others with all information with respect to itself as may be
required for inclusion in the Information Circular and the Definitive Agreement
will provide that they will indemnify the other parties for any
misrepresentation contained in such information.
 
10.
Cooperation

 
Each of the parties intends to do all acts and things and take all steps
required to complete the Private Placement and the Arrangement.  Without
limiting the generality of the foregoing, each of the parties covenants and
agrees to use its reasonable commercial efforts within its power to cause to be
fulfilled the conditions precedent to the other party's obligations to complete
the Private Placement and the Arrangement and to not take any action that would
cause such conditions not to be fulfilled.  Further, and without restricting the
generality of the foregoing, each party intends to cooperate with the other
parties and their tax advisors in structuring the Arrangement in a tax effective
manner, and assist the other parties and their tax advisors in making such
investigations and inquiries with respect to such party in that regard, as the
other parties and their tax advisors shall consider necessary, acting
reasonably, provided that such party shall not be obligated to consent or agree
to any structuring that has the effect of reducing the consideration to be
received under the Arrangement by any of its securityholders.
 
The parties intend to use their reasonable commercial efforts to cause the
effective date (the “Effective Date”) of the completion of the Arrangement to
occur on or prior to July 2, 2010 and to cause the mailing of the Information
Circular to the applicable securityholders of Linear and Apollo to occur as soon
as reasonably practicable following the execution of the Definitive Agreement
and in any event by June 3, 2010.
 
11.
Board Authorization

 
 
(a)
The Board of Directors of Linear has approved this letter of intent and the
completion of the Private Placement and Arrangement on the terms set forth in
this letter of intent.

 
 
(b)
The Board of Directors of Apollo has approved this letter of intent and the
completion of the Private Placement and Arrangement on the terms set forth in
this letter of intent.

 
12.
Linear Conditions

 
Linear's obligation to proceed with the Arrangement is subject to the following
conditions (each of which may be waived at the sole discretion of Linear), in
addition to such other conditions as shall be included in the Definitive
Agreement:
 
 
(a)
Representations and Warranties:  The representations and warranties made by
Apollo in this letter of intent shall be materially true and correct as of the
Effective Date as if made on and as of such date (except to the extent such
representations and warranties speak as of an earlier date or except as affected
by transactions contemplated or permitted by this letter of intent or the
Definitive Agreement), and Apollo shall have provided to Linear a certificate of
two senior officers certifying such accuracy on the Effective Date.


 

--------------------------------------------------------------------------------

 
 
- 8 -
 
 
(b)
Covenants:  Apollo shall have complied in all material respects with its
covenants herein and Apollo shall have provided to Linear a certificate of two
senior officers certifying compliance with such covenants on the Effective Date.

 
(c)
No Material Adverse Change:   No material adverse change shall have occurred in
the affairs, operations or business of Apollo and its subsidiaries, taken as a
whole, from and after the date hereof and prior to the Effective Date, and no
material adverse change in the financial condition of Apollo and its
subsidiaries, taken as a whole, shall have occurred prior to the date hereof or
shall occur from and after the date hereof and prior to the Effective Date from
that reflected in the audited consolidated financial statements of Apollo as at
and for the fiscal year ending December 31, 2008, or in the unaudited financial
statements of Apollo as at and for the nine months ending September 30, 2009
(other than a material adverse change resulting from: (i) conditions affecting
the gold  industry generally in jurisdictions in which they carry on business,
including changes in prices or taxes; (ii) general or economic, financial,
currency, exchange, securities or commodities market conditions; or (iii) any
matter permitted by this letter of intent or the Definitive Agreement, or
consented to by Linear including, without limitation, the public announcement of
the Private Placement and Arrangement).

 
 
(d)
No Actions:  No act, action, suit, proceeding, objection or opposition shall
have been threatened or taken before or by any domestic or foreign court,
tribunal or governmental agency or other regulatory or administrative agency or
commission (a “Governmental Authority”) by any elected or appointed public
official or private person in Canada or elsewhere, whether or not having the
force of law and no law, regulation, policy, judgments, decision, order, ruling
or directive (whether or not having the force of law) shall have been proposed,
enacted, promulgated, amended or applied, in either case has had or, if the
Arrangement was consummated, would result in a material adverse change within
the meaning of paragraph 12(c), in the affairs, operations or business of Apollo
or would have a material adverse effect on the ability of the parties to
complete the Arrangement.

 
 
(e)
No Material Breach:  Apollo shall not be in material breach of its obligations
under this letter of intent.

 
 
(f)
Approvals:  Linear and Apollo shall obtain, on terms and conditions satisfactory
to Linear, acting reasonably, the following:

 
 
(i)
the approval of the securityholders of Linear and Apollo required for the
Arrangement pursuant to applicable corporate law, the constating documents of
Linear and Apollo, as applicable, and as required by the Superior Court of
Justice of Ontario (the “Court”) and other matters relating to the Arrangement;

 
 
(ii)
all applicable regulatory approvals, orders, notices and consents (including,
without limitation, under the Competition Act (Canada) and those of the Toronto
Stock Exchange or other securities regulator authorities), and all applicable
statutory or regulatory waiting periods shall have expired or been terminated;

 
 
(iii)
receipt of final order of Court approving the Arrangement; and

 
 
(iv)
all consents, waivers, permissions and approvals necessary to complete the
Arrangement by or from relevant third parties, on terms and conditions
satisfactory to Linear , including the approval or consent of Linear's and
Apollo's bankers and creditors, as required, except where the failure to obtain
such approval or consent would not have a material adverse effect on the
business or operations of Linear or Apollo, as applicable


 

--------------------------------------------------------------------------------

 
 
- 9 -
 
(collectively, the “Third Party Approvals”).
 
 
(g)
Dissents:  If dissent rights are granted to securityholders by the Court in
connection with the Arrangement, holders of not more than 5% of the issued and
outstanding Linear Shares and holders of not more than 5% of the issued and
outstanding Apollo Shares shall have exercised rights of dissent in relation to
the Arrangement.

 
13.
Apollo Conditions

 
Apollo's obligation to proceed with the Arrangement is subject to the following
conditions (each of which may be waived at the sole discretion of Apollo):
 
 
(a)
Representations and Warranties:  The representations and warranties made by
Linear in this letter of intent shall be materially true and correct as of the
Effective Date as if made on and as of such date (except to the extent such
representations and warranties speak as of an earlier date or except as affected
by transactions contemplated or permitted by this letter of intent or the
Definitive Agreement), and Linear shall have provided to Apollo a certificate of
two senior officers certifying such accuracy on the Effective Date.

 
 
(b)
Covenants:  Linear shall have complied in all material respects with its
covenants herein and Linear shall have provided to Apollo a certificate of two
senior officers certifying compliance with such covenants on the Effective Date.

 
(c)
No Material Adverse Change:   No material adverse change shall have occurred in
the affairs, operations or business of Linear and its subsidiaries, taken as a
whole, from and after the date hereof and prior to the Effective Date, and no
material adverse change in the financial condition of Linear and its
subsidiaries, taken as a whole, shall have occurred prior to the date hereof or
shall occur from and after the date hereof and prior to the Effective Date from
that reflected in the audited consolidated financial statements of Linear as at
and for the fiscal year ending March 31, 2009 or in the unaudited financial
statements of Linear as at and for the nine months ending December 31, 2009
(other than a material adverse change resulting from: (i) conditions affecting
the gold industry generally in jurisdictions in which they carry on business,
including changes in prices or taxes; (ii) general or economic, financial,
currency, exchange, securities or commodities market conditions; or (iii) any
matter permitted by this letter of intent or the Definitive Agreement, or
consented to by Apollo including, without limitation, the public announcement of
the Private Placement and Arrangement); or (iv) Linear’s obligations under an
agreement between Linear and Yantai Jinyan Mining Machinery Co. Ltd.

 
 
(d)
No Actions:  No act, action, suit, proceeding, objection or opposition shall
have been threatened or taken before or by any Governmental Authority by any
elected or appointed public official or private person in Canada or elsewhere,
whether or not having the force of law and no law, regulation, policy,
judgments, decision, order, ruling or directive (whether or not having the force
of law) shall have been proposed, enacted, promulgated, amended or applied, in
either case has had or, if the Arrangement was consummated, would result in a
material adverse change within the meaning of paragraph 13(c), in the affairs,
operations or business of Linear or would have a material adverse effect on the
ability of the parties to complete the Arrangement.


 

--------------------------------------------------------------------------------

 
 
- 10 -
 
 
(e)
No Material Breach:  Linear shall not be in material breach of its obligations
under this letter of intent.

 
 
(f)
Approvals:  Apollo and Linear shall obtain all consents, waivers, permissions
and approvals necessary to complete the Arrangement by or from relevant third
parties, on terms and conditions satisfactory to Apollo, acting reasonably,
including without limitation, the Third Party Approvals.

 
 
(g)
Dissents:  If dissent rights are granted to securityholders by the Court in
connection with the Arrangement, holders of not more than 5% of the issued and
outstanding Linear Shares and holders of not more than 5% of the issued and
outstanding Apollo Shares shall have exercised rights of dissent in relation to
the Arrangement.

 
14.
Linear Representations and Warranties

 
Linear represents and warrants to and in favour of Apollo and acknowledges that
Apollo is relying upon such representations and warranties in connection with
the matters contemplated by this letter of intent:
 
 
(a)
Linear and each of the Linear Subsidiaries (as defined below) is a corporation
duly incorporated, continued or amalgamated and validly existing under the laws
of the jurisdiction in which it was incorporated, continued or amalgamated, as
the case may be, has all requisite corporate power and authority and is duly
qualified and holds all necessary material permits, licences and authorizations
necessary or required to carry on its business as now conducted and to own,
lease or operate its properties and assets and no steps or proceedings have been
taken by any person, voluntary or otherwise, requiring or authorizing its
dissolution or winding up, and Linear has all requisite power and authority to
enter into this letter of intent and to carry out its obligations hereunder and
thereunder;



 
(b)
Linear has no subsidiaries other than the following (the “Linear Subsidiaries”
and each an “Linear Subsidiary”) nor any investment or proposed investment in
any person which, for the financial year ended March 31, 2009 accounted for more
than five percent of the consolidated assets or consolidated revenues of Linear
or would otherwise be material to the business and affairs of Linear on a
consolidated basis:



Linear Subsidiaries
 
Corporate
Jurisdiction
 
Percentage
Ownership
               
Linear Gold Caribe, S.A.
 
Panama
    100 %
Linear Gold Holdings Corp.
 
Canada
    100 %
Linear Gold Mexico, S.A. de C.V.
 
Mexico
    100 %
Linear Gold Mineracao Ltda.
 
Brazil
    100 %
Servicios Ixhuatán, S.A. de C.V.
 
Mexico
    100 %
7153945 Canada Inc.
 
Canada
    100 %


 

--------------------------------------------------------------------------------

 
 
- 11 -
 
 
(c)
Linear owns, directly or indirectly, the percentage of issued and outstanding
shares of each of the Linear Subsidiaries set out above, all of the issued and
outstanding shares of the Linear Subsidiaries are issued as fully paid and
non-assessable shares, in each case, other than as disclosed in the Linear
Disclosure Documents, free and clear of all mortgages, liens, charges, pledges,
security interests, encumbrances, claims or demands whatsoever and no person,
firm or corporation has any agreement, option, right or privilege (whether
pre-emptive or contractual) capable of becoming an agreement, for the purchase
from Linear or any of the Linear Subsidiaries of any interest in any of the
shares in the capital of any of the Linear Subsidiaries.  For the purpose of
this letter of intent, “Linear Disclosure Documents” shall mean all publicly
available press releases, material change reports, annual information forms,
information circulars, financial statements and other documents that have been
disclosed by the Linear to the public and filed pursuant to applicable
securities laws or otherwise posted on SEDAR after January 1, 2009;



 
(d)
other than as disclosed in the Linear Disclosure Documents, Linear and each of
the Linear Subsidiaries holds all requisite licences, registrations,
qualifications, permits and consents necessary or appropriate for carrying on
its business as currently carried on and all such licences, registrations,
qualifications, permits and consents are valid and subsisting and in good
standing in all material respects except where the failure to hold such
licences, registrations, qualifications, permits and consents would not have a
Material Adverse Effect on Linear or any Linear Subsidiary.  In particular,
without limiting the generality of the foregoing, neither Linear nor any of the
Linear Subsidiaries has received any notice of proceedings relating to the
revocation or adverse modification of any material mining or exploration permit
or licence, nor have any of them received notice of the revocation or
cancellation of, or any intention to revoke or cancel, any mining claims, groups
of claims, exploration rights, concessions or leases with respect to any of the
resource properties described in the Linear Disclosure Documents where such
revocation or cancellation would have a Material Adverse Effect on Linear or any
Linear Subsidiary;



 
(e)
except as disclosed in the Linear Disclosure Documents, (A) Linear and the
Linear Subsidiaries are the absolute legal and beneficial owners of, and have
good and marketable title to, all of the material property or assets thereof as
described in the Linear Disclosure Documents, and no other Mining Rights (as
hereinafter defined) are necessary for the conduct of the business of Linear or
any Linear Subsidiary as currently conducted, (B) none of Linear or any Linear
Subsidiary knows of any claim or the basis for any claim that might or could
materially and adversely affect the right thereof to use, transfer or otherwise
exploit such Mining Rights and (C) none of Linear or any Linear Subsidiary has
any responsibility or obligation to pay any material commission, royalty,
licence fee or similar payment to any person with respect to the Mining Rights
thereof;



 
(f)
Linear and the Linear Subsidiaries hold either freehold title, mining leases,
mining concessions, mining claims or participating interests or other
conventional property or proprietary interests or rights, recognized in the
jurisdiction in which a particular property is located (collectively, “Mining
Rights”), in respect of the ore bodies and minerals located in properties in
which Linear and the Linear Subsidiaries have an interest as described in the
Linear Disclosure Documents under valid, subsisting and enforceable title
documents or other recognized and enforceable agreements or instruments,
sufficient to permit Linear or the applicable Linear Subsidiary to explore the
minerals relating thereto; all property, leases or claims in which Linear or any
Linear Subsidiary has an interest or right have been validly located and
recorded in accordance in all material respects with all applicable laws and are
valid and subsisting except where the failure to be so would not have a Material
Adverse Effect on Linear or any Linear Subsidiary; Linear and the Linear
Subsidiaries have all necessary surface rights, access rights and other
necessary rights and interests relating to the properties in which Linear and
the Linear Subsidiaries have an interest as described in the Linear Disclosure
Documents granting Linear or the applicable Linear Subsidiary the right and
ability to explore for minerals, ore and metals for development purposes as are
appropriate in view of the rights and interest therein of Linear or the
applicable Linear Subsidiary, with only such exceptions as do not interfere with
the use made by Linear or the applicable Linear Subsidiary of the rights or
interest so held; and each of the proprietary interests or rights and each of
the documents, agreements and instruments and obligations relating thereto
referred to above is currently in good standing in the name of Linear or a
Linear Subsidiary except where the failure to be so would not have a Material
Adverse Effect on Linear or any Linear Subsidiary. The Mining Rights in respect
of Linear’s properties, as disclosed in the Linear Disclosure Documents,
constitute a description of all material Mining Rights held by Linear and the
Linear Subsidiaries;


 

--------------------------------------------------------------------------------

 
 
- 12 -
 
 
(g)
Linear has made available to the respective authors thereof, prior to the
issuance of the technical reports in respect of each of the Box mine and the
Athona deposit for the purpose of preparing such technical reports, all
information requested, and to the knowledge and belief of Linear, no such
information contains any material misrepresentation. Linear does not have any
knowledge of a material adverse change in any production, cost, price, reserves
or other relevant information provided since the dates that such information was
so provided;



 
(h)
to the best of the knowledge of Linear, the technical reports in respect of the
Box mine and the Athona deposit, as supplemented by the disclosure in respect of
such properties in the Linear Disclosure Documents, accurately and completely
set forth all material facts relating to the properties that are subject
thereto. Since the date of preparation of each of the technical reports in
respect of the Box mine and the Athona deposit, respectively, there has been no
change of which Linear is aware that would disaffirm any aspect of such reports
in any material respect, other than a contemplated increase in capital
expenditures;



 
(i)
the execution and delivery of this letter of intent, the performance by Linear
of its obligations hereunder and the consummation of the transactions
contemplated in this letter of intent, do not and will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, (whether after notice or lapse of time or both), (A)
any statute, rule or regulation applicable to Linear including, without
limitation, applicable securities laws and the policies, rules and regulations
of the TSX; (B) the constating documents, by-laws or resolutions of Linear which
are in effect at the date hereof; (C) any mortgage, note, indenture, contract,
agreement, joint venture, partnership, instrument, lease or other document to
which Linear is a party or by which it is bound; or (D) any judgment, decree or
order binding Linear, any Linear Subsidiary or the property or assets thereof;



 
(j)
Linear is in compliance in all material respects with its timely and continuous
disclosure obligations under the Securities Laws and the rules and regulations
of the TSX and, without limiting the generality of the foregoing, there has not
occurred any material adverse change, financial or otherwise, in the assets,
liabilities (contingent or otherwise), business, financial condition, capital or
prospects of Linear and the Linear Subsidiaries (taken as a whole) since
December 31, 2009, which has not been publicly disclosed on a non-confidential
basis and all the statements set forth in the Linear Disclosure Documents were
true, correct and complete in all material respects and did not contain any
misrepresentation as of the date of such statements and Linear has not filed any
confidential material change reports since the date of such statements which
remains confidential as at the date hereof;


 

--------------------------------------------------------------------------------

 
 
- 13 -
 
 
(k)
except as disclosed in the Linear Disclosure Documents, neither Linear nor any
Linear Subsidiary has approved, or has entered into any agreement in respect of,
or has any knowledge of:



 
(A)
the purchase of any material property or assets or any interest therein, other
than the purchase of the residual 16.875% participating interest in the
Crackingstone Joint Venture for $50,000, or the sale, transfer or other
disposition of any material property or assets or any interest therein currently
owned, directly or indirectly, by Linear or any Linear Subsidiary whether by
asset sale, transfer of shares or otherwise;

 
 
(B)
the change in control (by sale, transfer or other disposition of shares or sale,
transfer, lease or other disposition of all or substantially all of the property
and assets of Linear) of Linear or any Linear Subsidiary; or

 
 
(C)
a proposed or planned disposition of shares by any shareholder who owns,
directly or indirectly, 10% or more of the outstanding shares of Linear or any
Linear Subsidiary;



 
(l)
the audited consolidated financial statements of Linear as at and for the year
ended March 31, 2009 (the “Linear Audited Financial Statements”) and
consolidated comparative financial statements for the nine months ended December
31, 2009 have been prepared in accordance with generally accepted accounting
principles in Canada and present fully, fairly and correctly in all material
respects, the consolidated financial condition of Linear as at the date thereof
and the results of the operations and the changes in the financial position of
Linear for the periods then ended and contain and reflect adequate provisions or
allowance for all reasonably anticipated liabilities, expenses and losses of
Linear and except as disclosed in the Linear Disclosure Documents, there has
been no change in accounting policies or practices of Linear since December 31,
2009;



 
(m)
all taxes (including income tax, capital tax, payroll taxes, employer health
tax, workers’ compensation payments, property taxes, custom and land transfer
taxes), duties, royalties, levies, imposts, assessments, deductions, charges or
withholdings and all liabilities with respect thereto including any penalty and
interest payable with respect thereto (collectively, “Taxes”) due and payable by
Linear and the Linear Subsidiaries have been paid, except where the failure to
pay such taxes would not constitute an adverse material fact in respect of
Linear or any Linear Subsidiary or have a Material Adverse Effect on Linear or
any Linear Subsidiary.  All tax returns, declarations, remittances and filings
required to be filed by Linear and the Linear Subsidiaries have been filed with
all appropriate governmental authorities and all such returns, declarations,
remittances and filings are complete and accurate and no material fact or facts
have been omitted therefrom which would make any of them misleading, except
where the failure to file such documents would not constitute an adverse
material fact in respect of Linear or have a Material Adverse Effect on Linear
or any Linear Subsidiary.  To the best of the knowledge of Linear, no
examination of any tax return of Linear or any Linear Subsidiary is currently in
progress and there are no issues or disputes outstanding with any governmental
authority respecting any taxes that have been paid, or may be payable, by Linear
or any Linear Subsidiary, in any case, except where such examinations, issues or
disputes would not constitute an adverse material fact in respect of Linear or
have a Material Adverse Effect on Linear or any Linear Subsidiary;


 

--------------------------------------------------------------------------------

 
 
- 14 -
 
 
(n)
Linear’s auditors who audited the Linear Audited Financial Statements and who
provided their audit report thereon are independent public accountants as
required under applicable securities laws and there has never been a reportable
event (within the meaning of National Instrument 51-102 Continuous Disclosure
Obligations) between Linear and Linear’s auditors or, to the knowledge of
Linear, any former auditors of Linear;



 
(o)
other than: (i) 8,177,764 Linear Shares issuable pursuant to outstanding stock
options of Linear; and (ii) 2,770,000 Linear Shares issuable pursuant to
outstanding common share purchase warrants of Linear; no person, firm or
corporation has or will have at the Effective Date any agreement or option, or
right or privilege (whether pre-emptive or contractual) capable of becoming an
agreement or option, for the purchase of any unissued shares or securities of
Linear or of any of the Linear Subsidiaries;

 
 
(p)
to Linear’s knowledge, there is no agreement in force or effect which in any
manner affects or will affect the voting or control of any of the securities of
Linear or of the Linear Subsidiaries;



 
(q)
except as disclosed in the Linear Disclosure Documents, none of the officers or
employees of Linear or of any Linear Subsidiary, any person who owns, directly
or indirectly, more than 10% of any class of securities of Linear or securities
of any person exchangeable for more than 10% of any class of securities of
Linear, or any associate or affiliate of any of the foregoing, had or has any
material interest, direct or indirect, in any transaction or any proposed
transaction (including, without limitation, any loan made to or by any such
person) with Linear or any of the Linear Subsidiaries which, as the case may be,
materially affects, is material to or will materially affect Linear on a
consolidated basis;



 
(r)
except as disclosed in the Linear Disclosure Documents, no legal or governmental
proceedings or inquiries are pending to which Linear or any Linear Subsidiary is
a party or to which its property is subject that would result in the revocation
or modification of any material certificate, authority, permit or license
necessary to conduct the business now owned or operated by Linear and the Linear
Subsidiaries which, if the subject of an unfavourable decision, ruling or
finding would have a Material Adverse Effect on Linear or any Linear Subsidiary
and, to the knowledge of Linear, no such legal or governmental proceedings or
inquiries have been threatened against or are contemplated with respect to
Linear or with respect to its properties;



 
(s)
except as disclosed in the Linear Disclosure Documents, there are no actions,
suits, judgments, investigations or proceedings of any kind whatsoever
outstanding, pending or, to the best of Linear’s knowledge, threatened against
or affecting Linear, the Linear Subsidiaries, or their respective directors,
officers or employees, at law or in equity or before or by any commission,
board, bureau or agency of any kind whatsoever and, to the best of Linear’s
knowledge, there is no basis therefor and neither Linear nor any Linear
Subsidiary is subject to any judgment, order, writ, injunction, decree, award,
rule, policy or regulation of any governmental authority, which, either
separately or in the aggregate, may have a Material Adverse Effect on Linear or
any Linear Subsidiary or that would adversely affect the ability of Linear to
perform its obligations under this letter of intent;



 
(t)
none of Linear nor any of the Linear Subsidiaries is in violation of its
constating documents or in default of the performance or observance of any
material obligation, agreement, covenant or condition contained in any contract,
indenture, trust deed, mortgage, loan agreement, note, lease or other agreement
or instrument to which it is a party or by which it or its property may be
bound;


 

--------------------------------------------------------------------------------

 
 
- 15 -
 
 
(u)
Linear and each of the Linear Subsidiaries owns or has the right to use under
licence, sub-licence or otherwise all material intellectual property used by
Linear and the Linear Subsidiaries in its business, including copyrights,
industrial designs, trade marks, trade secrets, know how and proprietary rights,
free and clear of any and all encumbrances;



 
(v)
except as disclosed in the Linear Disclosure Documents, any and all of the
agreements and other documents and instruments pursuant to which Linear and the
Linear Subsidiaries hold the property and assets thereof (including any interest
in, or right to earn an interest in, any property) are valid and subsisting
agreements, documents or instruments in full force and effect, enforceable in
accordance with terms thereof, neither Linear nor any Linear Subsidiary is in
default of any of the material provisions of any such agreements, documents or
instruments nor has any such default been alleged and such properties and assets
are in good standing under the applicable statutes and regulations of the
jurisdictions in which they are situated, all material leases, licences and
other agreements pursuant to which Linear or any Linear Subsidiary derives the
interests thereof in such property and assets are in good standing and there has
been no material default under any such lease, licence or agreement.  None of
the properties (or any interest in, or right to earn an interest in, any
property) of Linear or any Linear Subsidiary is subject to any right of first
refusal or purchase or acquisition right which is not disclosed in the Linear
Disclosure Documents;



 
(w)
this letter of intent has been duly authorized and executed and delivered by
Linear and constitutes a valid and binding obligation of Linear and each shall
be enforceable against Linear in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws relating to or affecting the rights of creditors
generally and except as limited by the application of equitable principles when
equitable remedies are sought, and by the fact that rights to indemnity,
contribution and waiver, and the ability to sever unenforceable terms, may be
limited by applicable law;



 
(x)
the authorized capital of Linear consists of an unlimited number of Linear
Shares, of which, as at the close of business on March 5, 2010, 44,222,573
Linear Shares were issued and outstanding as fully paid and non-assessable
shares of Linear;



 
(y)
other than as set out in the Linear Disclosure Documents, neither Linear nor any
of the Linear Subsidiaries has made any loans to or guaranteed the obligations
of any person;



 
(z)
with respect to each premises of Linear or the Linear Subsidiaries which is
material to Linear and the Linear Subsidiaries on a consolidated basis and which
Linear or any of the Linear Subsidiaries occupies as tenant (the “Linear Leased
Premises”), Linear or such Linear Subsidiary occupies the Linear Leased Premises
and has the exclusive right to occupy and use the Linear Leased Premises and
each of the leases pursuant to which Linear and/or the Linear Subsidiaries
occupies the Linear Leased Premises is in good standing and in full force and
effect;



 
(aa)
the assets of Linear and the Linear Subsidiaries and their business and
operations are insured against loss or damage with responsible insurers on a
basis consistent with insurance obtained by reasonably prudent participants in
comparable businesses, and such coverage is in full force and effect, and Linear
has not failed to promptly give any notice of any material claim thereunder;


 

--------------------------------------------------------------------------------

 
 
- 16 -
 
 
(bb)
Linear and each of the Linear Subsidiaries is in compliance with all laws
respecting employment and employment practices, terms and conditions of
employment, pay equity and wages, except where non-compliance with such laws
could not reasonably be expected to have a Material Adverse Effect on Linear or
any Linear Subsidiary, and has not and is not engaged in any unfair labour
practice;



 
(cc)
there has not been in the last two years and there is not currently any labour
disruption, grievance, arbitration proceeding or other conflict which could
reasonably be expected to have a Material Adverse Effect on Linear’s or any of
the Linear Subsidiaries’ business, taken as a whole, and Linear and each of the
Linear Subsidiaries is in compliance with all provisions of all federal,
provincial, local and foreign laws and regulations respecting employment and
employment practices, terms and conditions of employment and wages and hours,
except where non-compliance with any such provisions would not have a Material
Adverse Effect on Linear or any of the Linear Subsidiaries;



 
(dd)
no union has been accredited or otherwise designated to represent any employees
of Linear or any of the Linear Subsidiaries and, to the knowledge of Linear, no
accreditation request or other representation question is pending with respect
to the employees of Linear or any of the Linear Subsidiaries and no collective
agreement or collective bargaining agreement or modification thereof has expired
or is in effect in any of Linear’s facilities and none is currently being
negotiated by Linear or any Linear Subsidiary;



 
(ee)
the Linear Disclosure Documents disclose, to the extent required by applicable
Securities Laws, each material plan for retirement, bonus, stock purchase,
profit sharing, stock option, deferred compensation, severance or termination
pay, insurance, medical, hospital, dental, vision care, drug, sick leave,
disability, salary continuation, legal benefits, unemployment benefits,
vacation, incentive or otherwise contributed to, or required to be contributed
to, by Linear for the benefit of any current or former director, officer,
employee or consultant of Linear (the “Linear Employee Plans”), each of which
has been maintained in all material respects with its terms and with the
requirements prescribed by any and all statutes, orders, rules and regulations
that are applicable to such Linear Employee Plans;



 
(ff)
Linear maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (A) transactions are executed in accordance with
management’s general or specific authorization, and (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with Canadian generally accepted accounting principles and to
maintain accountability for assets;



 
(gg)
except as disclosed in the Linear Disclosure Documents, none of the directors,
officers or employees of Linear or any associate or affiliate of any of the
foregoing had or has any material interest, direct or indirect, in any material
transaction or any proposed material transaction with Linear or its Linear
Subsidiaries which materially affects, is material to or will materially affect
Linear or any Linear Subsidiary;


 

--------------------------------------------------------------------------------

 
 
- 17 -
 
 
(hh)
the minute books and records of Linear and the Linear Subsidiaries made
available to Apollo and its counsel in connection with their due diligence
investigation of Linear for the periods from January, 2007 to the date hereof
are all of the minute books and records of Linear and the Linear Subsidiaries
and contain copies of all material proceedings (or certified copies thereof or
drafts thereof pending approval) of the shareholders, the directors and all
committees of directors of Linear and the Linear Subsidiaries to the date of
review of such corporate records and minute books and there have been no other
meetings, resolutions or proceedings of the shareholders, directors or any
committees of the directors of Linear or any of its Linear Subsidiaries to the
date hereof not reflected in such minute books and other records;



 
(ii)
neither Linear  nor any of its Linear Subsidiaries has been in violation of, in
connection with the ownership, use, maintenance or operation of its property and
assets, including the Linear Leased Premises, any applicable federal,
provincial, state, municipal or local laws, by-laws, regulations, orders,
policies, permits, licences, certificates or approvals having the force of law,
domestic or foreign, relating to environmental, health or safety matters
(collectively the “Environmental Laws”) which would have a Material Adverse
Effect on Linear or any of its Linear Subsidiaries;



 
(jj)
without limiting the generality of the immediately preceding paragraph, Linear
and each of its Linear Subsidiaries do not have any knowledge of, and have not
received any notice of, any material claim, judicial or administrative
proceeding, pending or threatened against, or which may affect, either Linear or
any Linear Subsidiary or any of the property, assets or operations thereof,
relating to, or alleging any violation of any Environmental Laws, Linear is not
aware of any facts which could give rise to any such claim or judicial or
administrative proceeding and neither Linear, nor any Linear Subsidiary nor any
of the property, assets or operations thereof is the subject of any
investigation, evaluation, audit or review by any governmental authority to
determine whether any violation of any Environmental Laws has occurred or is
occurring or whether any remedial action is needed in connection with a release
of any contaminant into the environment, except for compliance investigations
conducted in the normal course by any governmental authority, in each case which
could reasonably be expected to have a Material Adverse Effect on Linear or any
of its Linear Subsidiaries;



 
(kk)
there are no orders, rulings or directives issued, pending or, to the best of
Linear’s knowledge reasonably held, being based on due direction and enquiry of
its personnel and advisors, threatened against Linear or any of its Linear
Subsidiaries under or pursuant to any Environmental Laws requiring any work,
repairs, construction or capital expenditures with respect to the property or
assets of Linear or any of its Linear Subsidiaries (including the Linear Leased
Premises) which would have a Material Adverse Effect on Linear or any of its
Linear Subsidiaries;



 
(ll)
Linear and the Linear Subsidiaries are not subject to any contingent or other
liability relating to the restoration or rehabilitation of land, water or any
other part of the environment (except for those derived from normal exploration
activities) or non-compliance with Environmental Laws which could reasonably be
expected to have a Material Adverse Effect on Linear or any of the Linear
Subsidiaries;



(mm)
all information which has been prepared by Linear and the Linear Subsidiaries
relating to Linear and the Linear Subsidiaries and the business, property and
liabilities thereof and either publicly disclosed, provided or made available to
Apollo, including all financial, marketing, sales and operational information
provided to Apollo is, as of the date of such information, true and correct in
all material respects, taken as a whole, and no fact or facts have been omitted
therefrom which would make such information materially misleading; and


 

--------------------------------------------------------------------------------

 
 
- 18 -
 
 
(nn)
Linear is not aware of any circumstances presently existing under which
liability is or could reasonably be expected to be incurred under Part XXIII –
Civil Liability for Secondary Market Disclosure of the Securities Act (Ontario).



15.
Apollo Representations and Warranties

 
Apollo represents and warrants to and in favour of Linear and acknowledges that
Linear is relying upon such representations and warranties in connection with
the matters contemplated by this letter of intent:
 
 
(a)
Apollo and each of the Apollo Subsidiaries (as defined below) is a corporation
duly incorporated, continued or amalgamated and validly existing under the laws
of the jurisdiction in which it was incorporated, continued or amalgamated, as
the case may be, has all requisite corporate power and authority and is duly
qualified and holds all necessary material permits, licences and authorizations
necessary or required to carry on its business as now conducted and to own,
lease or operate its properties and assets and no steps or proceedings have been
taken by any person, voluntary or otherwise, requiring or authorizing its
dissolution or winding up, and Apollo has all requisite power and authority to
enter into this letter of intent and to carry out its obligations hereunder and
thereunder;



 
(b)
Apollo has no subsidiaries other than the following (the “Apollo Subsidiaries”
and each an “Apollo Subsidiary”) nor any investment or proposed investment in
any person which, for the financial year ended December 31, 2009 accounted for
more than five percent of the consolidated assets or consolidated revenues of
Apollo or would otherwise be material to the business and affairs of Apollo on a
consolidated basis:



Apollo Subsidiaries
 
Corporate
Jurisdiction
 
Percentage
Ownership
               
Apollo Gold, Inc.
 
Delaware
    100 %
Mine Development Finance, Inc.
 
Delaware
    100 %
Minera Sol de ORO S.A. de C.V.
 
Mexico
    100 %
Minas de Argonautas S de R.L. de C.V.
 
Mexico
    100 %



 
(c)
Apollo owns, directly or indirectly, the percentage of issued and outstanding
shares of each of the Apollo Subsidiaries set out above, all of the issued and
outstanding shares of the Apollo Subsidiaries are issued as fully paid and
non-assessable shares, in each case, other than as disclosed in the Apollo
Disclosure Documents (as hereinafter defined), free and clear of all mortgages,
liens, charges, pledges, security interests, encumbrances, claims or demands
whatsoever and no person, firm or corporation has any agreement, option, right
or privilege (whether pre-emptive or contractual) capable of becoming an
agreement, for the purchase from Apollo or any of the Apollo Subsidiaries of any
interest in any of the shares in the capital of any of the Apollo
Subsidiaries.  For the purpose of this letter of intent, “Apollo Disclosure
Documents” shall mean all publicly available press releases, material change
reports, annual information forms, information circulars, financial statements
and other documents that have been disclosed by the Apollo to the public and
filed pursuant to applicable securities laws or otherwise posted on SEDAR after
January 1, 2009;


 

--------------------------------------------------------------------------------

 
 
- 19 -
 
 
(d)
other than as disclosed in the Apollo Disclosure Documents, Apollo and each of
the Apollo Subsidiaries holds all requisite licences, registrations,
qualifications, permits and consents necessary or appropriate for carrying on
its business as currently carried on and all such licences, registrations,
qualifications, permits and consents are valid and subsisting and in good
standing in all material respects except where the failure to hold such
licences, registrations, qualifications, permits and consents would not have a
Material Adverse Effect on Apollo or any Apollo Subsidiary.  In particular,
without limiting the generality of the foregoing, neither Apollo nor any of the
Apollo Subsidiaries has received any notice of proceedings relating to the
revocation or adverse modification of any material mining or exploration permit
or licence, nor have any of them received notice of the revocation or
cancellation of, or any intention to revoke or cancel, any mining claims, groups
of claims, exploration rights, concessions or leases with respect to any of the
resource properties described in the Apollo Disclosure Documents where such
revocation or cancellation would have a Material Adverse Effect on Apollo or any
Apollo Subsidiary;



 
(e)
except as disclosed in the Apollo Disclosure Documents, (A) Apollo and the
Apollo Subsidiaries are the absolute legal and beneficial owners of, and have
good and marketable title to, all of the material property or assets thereof as
described in the Apollo Disclosure Documents, and no other Mining Rights are
necessary for the conduct of the business of Apollo or any Apollo Subsidiary as
currently conducted, (B) none of Apollo or any Apollo Subsidiary knows of any
claim or the basis for any claim that might or could materially and adversely
affect the right thereof to use, transfer or otherwise exploit such Mining
Rights, and (C) none of Apollo or any Apollo Subsidiary has any responsibility
or obligation to pay any material commission, royalty, licence fee or similar
payment to any person with respect to the Mining Rights thereof;



 
(f)
Apollo and the Apollo Subsidiaries hold Mining Rights in respect of the ore
bodies and minerals located in properties in which Apollo and the Apollo
Subsidiaries have an interest as described in the Apollo Disclosure Documents
under valid, subsisting and enforceable title documents or other recognized and
enforceable agreements or instruments, sufficient to permit Apollo or the
applicable Apollo Subsidiary to explore the minerals relating thereto; all
property, leases or claims in which Apollo or any Apollo Subsidiary has an
interest or right have been validly located and recorded in accordance in all
material respects with all applicable laws and are valid and subsisting except
where the failure to be so would not have a Material Adverse Effect on Apollo or
any Apollo Subsidiary; Apollo and the Apollo Subsidiaries have all necessary
surface rights, access rights and other necessary rights and interests relating
to the properties in which Apollo and the Apollo Subsidiaries have an interest
as described in the Apollo Disclosure Documents granting Apollo or the
applicable Apollo Subsidiary the right and ability to explore for minerals, ore
and metals for development purposes as are appropriate in view of the rights and
interest therein of Apollo or the applicable Apollo Subsidiary, with only such
exceptions as do not interfere with the use made by Apollo or the applicable
Apollo Subsidiary of the rights or interest so held; and each of the proprietary
interests or rights and each of the documents, agreements and instruments and
obligations relating thereto referred to above is currently in good standing in
the name of Apollo or a Apollo Subsidiary except where the failure to be so
would not have a Material Adverse Effect on Apollo or any Apollo Subsidiary. The
Mining Rights in respect of Apollo’s properties, as disclosed in the Apollo
Disclosure Documents, constitute a description of all material Mining Rights
held by Apollo and the Apollo Subsidiaries;


 

--------------------------------------------------------------------------------

 
 
- 20 -
 
 
(g)
Apollo has made available to the respective authors thereof, prior to the
issuance of the technical reports in respect of each of the Black Fox project
and the Huizopa project for the purpose of preparing such technical reports, all
information requested, and to the knowledge and belief of Apollo, no such
information contains any material misrepresentation. Apollo does not have any
knowledge of a material adverse change in any production, cost, price, reserves
or other relevant information provided since the dates that such information was
so provided;



 
(h)
to the best of the knowledge of Apollo, the technical reports in respect of the
Black Fox project and the Huizopa project, as supplemented by the disclosure in
respect of such properties in the Apollo Disclosure Documents, accurately and
completely set forth all material facts relating to the properties that are
subject thereto. Since the date of preparation of each of the technical reports
in respect of the Black Fox project and the Huizopa project, respectively, there
has been no change of which Apollo is aware that would disaffirm any aspect of
such reports in any material respect;



 
(i)
the execution and delivery of this letter of intent, the performance by Apollo
of its obligations hereunder and the consummation of the transactions
contemplated in this letter of intent, do not and will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, (whether after notice or lapse of time or both), (A)
any statute, rule or regulation applicable to Apollo including, without
limitation, applicable securities laws and the policies, rules and regulations
of the TSX and the AMEX; (B) the constating documents, by-laws or resolutions of
Apollo which are in effect at the date hereof; (C) any mortgage, note,
indenture, contract, agreement, joint venture, partnership, instrument, lease or
other document to which Apollo is a party or by which it is bound; or (D) any
judgment, decree or order binding Apollo, any Apollo Subsidiary or the property
or assets thereof;



 
(j)
Apollo is in compliance in all material respects with its timely and continuous
disclosure obligations under the Securities Laws and the rules and regulations
of the TSX and AMEX and, without limiting the generality of the foregoing, there
has not occurred any material adverse change, financial or otherwise, in the
assets, liabilities (contingent or otherwise), business, financial condition,
capital or prospects of Apollo and the Apollo Subsidiaries (taken as a whole)
since September 30, 2009, which has not been publicly disclosed on a
non-confidential basis and all the statements set forth in the Apollo Disclosure
Documents were true, correct and complete in all material respects and did not
contain any misrepresentation as of the date of such statements and Apollo has
not filed any confidential material change reports since the date of such
statements which remains confidential as at the date hereof;



 
(k)
except as disclosed in the Apollo Disclosure Documents, neither Apollo nor any
Apollo Subsidiary has approved, or has entered into any agreement in respect of,
or has any knowledge of:



 
(D)
the purchase of any material property or assets or any interest therein or the
sale, transfer or other disposition of any material property or assets or any
interest therein currently owned, directly or indirectly, by Apollo or any
Apollo Subsidiary whether by asset sale, transfer of shares or otherwise;

 
 
(E)
the change in control (by sale, transfer or other disposition of shares or sale,
transfer, lease or other disposition of all or substantially all of the property
and assets of Apollo) of Apollo or any Apollo Subsidiary; or


 

--------------------------------------------------------------------------------

 
 
- 21 -
 
 
(F)
a proposed or planned disposition of shares by any shareholder who owns,
directly or indirectly, 10% or more of the outstanding shares of Apollo or any
Apollo Subsidiary;



 
(l)
the audited consolidated financial statements of Apollo as at and for the year
ended December 31, 2008 (the “Apollo Audited Financial Statements”) and
consolidated comparative financial statements for the nine months ended
September 30, 2009 have been prepared in accordance with generally accepted
accounting principles in Canada and present fully, fairly and correctly in all
material respects, the consolidated financial condition of Apollo as at the date
thereof and the results of the operations and the changes in the financial
position of Apollo for the periods then ended and contain and reflect adequate
provisions or allowance for all reasonably anticipated liabilities, expenses and
losses of Apollo and, except as disclosed in the Apollo Disclosure Documents,
there has been no change in accounting policies or practices of Apollo since
September 30, 2009;



 
(m)
all Taxes due and payable by Apollo and the Apollo Subsidiaries have been paid,
except where the failure to pay such taxes would not constitute an adverse
material fact in respect of Apollo or any Apollo Subsidiary or have a Material
Adverse Effect on Apollo or any Apollo Subsidiary.  All tax returns,
declarations, remittances and filings required to be filed by Apollo and the
Apollo Subsidiaries have been filed with all appropriate governmental
authorities and all such returns, declarations, remittances and filings are
complete and accurate and no material fact or facts have been omitted therefrom
which would make any of them misleading, except where the failure to file such
documents would not constitute an adverse material fact in respect of Apollo or
have a Material Adverse Effect on Apollo or any Apollo Subsidiary.  To the best
of the knowledge of Apollo, no examination of any tax return of Apollo or any
Apollo Subsidiary is currently in progress and there are no issues or disputes
outstanding with any governmental authority respecting any taxes that have been
paid, or may be payable, by Apollo or any Apollo Subsidiary, in any case, except
where such examinations, issues or disputes would not constitute an adverse
material fact in respect of Apollo or have a Material Adverse Effect on Apollo
or any Apollo Subsidiary;



 
(n)
Apollo’s auditors who audited the Apollo Audited Financial Statements and who
provided their audit report thereon are independent public accountants as
required under applicable securities laws and there has never been a reportable
event (within the meaning of National Instrument 51-102 Continuous Disclosure
Obligations) between Apollo and Apollo’s auditors or, to the knowledge of
Apollo, any former auditors of Apollo;



 
(o)
other than: (i) 11,594,371 Apollo Shares issuable pursuant to outstanding stock
options of Apollo and an additional 100,000 Apollo Shares issuable pursuant ot
stock options of Apollo to be granted after public announcement of the
Arrangement; (ii) 104,138,178 Apollo Shares issuable pursuant to outstanding
common share purchase warrants of Apollo; (iii) 800,000 Apollo Shares issuable
to RAB Special Situations (Master) Fund Limited (“RAB”) pursuant to the Third
Amending Agreement dated February 26, 2010 between Apollo and RAB; (iv)
1,592,733 Apollo Shares issuable to Duane Duffy, Glenn Duffy, Luke Garvey and
James Ober pursuant to a letter of intent dated February 22, 2010 among Apollo,
Calais Resources, Inc.; (v) 8,580,000 Apollo Shares issuable pursuant to
convertible debentures and (vi) 2,448,390 Apollo Shares issuable pursuant to
agents’ compensation units, and the foregoing persons, no person, firm or
corporation has or will have at the Effective Date any agreement or option, or
right or privilege (whether pre-emptive or contractual) capable of becoming an
agreement or option, for the purchase of any unissued shares or securities of
Apollo or of any of the Apollo Subsidiaries;


 

--------------------------------------------------------------------------------

 
 
- 22 -
 
 
(p)
to Apollo's knowledge, there is no agreement in force or effect which in any
manner affects or will affect the voting or control of any of the securities of
Apollo or of the Apollo Subsidiaries;



 
(q)
except than as set forth in the Apollo Disclosure Documents, none of the
officers or employees of Apollo or of any Apollo Subsidiary, any person who
owns, directly or indirectly, more than 10% of any class of securities of Apollo
or securities of any person exchangeable for more than 10% of any class of
securities of Apollo, or any associate or affiliate of any of the foregoing, had
or has any material interest, direct or indirect, in any transaction or any
proposed transaction (including, without limitation, any loan made to or by any
such person) with Apollo or any of the Apollo Subsidiaries which, as the case
may be, materially affects, is material to or will materially affect Apollo on a
consolidated basis;



 
(r)
except as disclosed in the Apollo Disclosure Documents, no legal or governmental
proceedings or inquiries are pending to which Apollo or any Apollo Subsidiary is
a party or to which its property is subject that would result in the revocation
or modification of any material certificate, authority, permit or license
necessary to conduct the business now owned or operated by Apollo and the Apollo
Subsidiaries which, if the subject of an unfavourable decision, ruling or
finding would have a Material Adverse Effect on Apollo or any Apollo Subsidiary
and, to the knowledge of Apollo, no such legal or governmental proceedings or
inquiries have been threatened against or are contemplated with respect to
Apollo or with respect to its properties;



 
(s)
except as disclosed in the Apollo Disclosure Documents, there are no actions,
suits, judgments, investigations or proceedings of any kind whatsoever
outstanding, pending or, to the best of Apollo’s knowledge, threatened against
or affecting Apollo, the Apollo Subsidiaries, or their respective directors,
officers or employees, at law or in equity or before or by any commission,
board, bureau or agency of any kind whatsoever and, to the best of Apollo’s
knowledge, there is no basis therefor and neither Apollo nor any Apollo
Subsidiary is subject to any judgment, order, writ, injunction, decree, award,
rule, policy or regulation of any governmental authority, which, either
separately or in the aggregate, may have a Material Adverse Effect on Apollo or
any Apollo Subsidiary or that would adversely affect the ability of Apollo to
perform its obligations under this letter of intent;



 
(t)
none of Apollo nor any of the Apollo Subsidiaries is in violation of its
constating documents or in default of the performance or observance of any
material obligation, agreement, covenant or condition contained in any contract,
indenture, trust deed, mortgage, loan agreement, note, lease or other agreement
or instrument to which it is a party or by which it or its property may be
bound;



 
(u)
Apollo and each of the Apollo Subsidiaries owns or has the right to use under
licence, sub-licence or otherwise all material intellectual property used by
Apollo and the Apollo Subsidiaries in its business, including copyrights,
industrial designs, trade marks, trade secrets, know how and proprietary rights,
free and clear of any and all encumbrances;


 

--------------------------------------------------------------------------------

 
 
- 23 -
 
 
(v)
except as disclosed in the Apollo Disclosure Documents, any and all of the
agreements and other documents and instruments pursuant to which Apollo and the
Apollo Subsidiaries hold the property and assets thereof (including any interest
in, or right to earn an interest in, any property) are valid and subsisting
agreements, documents or instruments in full force and effect, enforceable in
accordance with terms thereof, neither Apollo nor any Apollo Subsidiary is in
default of any of the material provisions of any such agreements, documents or
instruments nor has any such default been alleged and such properties and assets
are in good standing under the applicable statutes and regulations of the
jurisdictions in which they are situated, all material leases, licences and
other agreements pursuant to which Apollo or any Apollo Subsidiary derives the
interests thereof in such property and assets are in good standing and there has
been no material default under any such lease, licence or agreement.  None of
the properties (or any interest in, or right to earn an interest in, any
property) of Apollo or any Apollo Subsidiary is subject to any right of first
refusal or purchase or acquisition right which is not disclosed in the Apollo
Disclosure Documents;



 
(w)
this letter of intent has been duly authorized and executed and delivered by
Apollo and constitutes a valid and binding obligation of Apollo and each shall
be enforceable against Apollo in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws relating to or affecting the rights of creditors
generally and except as limited by the application of equitable principles when
equitable remedies are sought, and by the fact that rights to indemnity,
contribution and waiver, and the ability to sever unenforceable terms, may be
limited by applicable law;



 
(x)
the authorized capital of Apollo consists of an unlimited number of Apollo
Shares, of which, as at the close of business on March 5, 2010, 273,081,000
Apollo Shares were issued and outstanding as fully paid and non-assessable
shares of Apollo;



 
(y)
other than as set out in the Apollo Disclosure Documents, neither Apollo nor any
of the Apollo Subsidiaries has made any loans to or guaranteed the obligations
of any person;



 
(z)
with respect to each premises of Apollo or the Apollo Subsidiaries which is
material to Apollo and the Apollo Subsidiaries on a consolidated basis and which
Apollo or any of the Apollo Subsidiaries occupies as tenant (the “Apollo Leased
Premises”), Apollo or such Apollo Subsidiary occupies the Apollo Leased Premises
and has the exclusive right to occupy and use the Apollo Leased Premises and
each of the leases pursuant to which Apollo and/or the Apollo Subsidiaries
occupies the Apollo Leased Premises is in good standing and in full force and
effect;



 
(aa)
the assets of Apollo and the Apollo Subsidiaries and their business and
operations are insured against loss or damage with responsible insurers on a
basis consistent with insurance obtained by reasonably prudent participants in
comparable businesses, and such coverage is in full force and effect, and Apollo
has not failed to promptly give any notice of any material claim thereunder;



 
(bb)
Apollo and each of the Apollo Subsidiaries is in compliance with all laws
respecting employment and employment practices, terms and conditions of
employment, pay equity and wages, except where non-compliance with such laws
could not reasonably be expected to have a Material Adverse Effect on Apollo or
any Apollo Subsidiary, and has not and is not engaged in any unfair labour
practice;


 

--------------------------------------------------------------------------------

 
 
- 24 -
 
 
(cc)
there has not been in the last two years and there is not currently any labour
disruption, grievance, arbitration proceeding or other conflict which could
reasonably be expected to have a Material Adverse Effect on Apollo’s or any of
the Apollo Subsidiaries’ business, taken as a whole, and Apollo and each of the
Apollo Subsidiaries is in compliance with all provisions of all federal,
provincial, local and foreign laws and regulations respecting employment and
employment practices, terms and conditions of employment and wages and hours,
except where non-compliance with any such provisions would not have a Material
Adverse Effect on Apollo or any of the Apollo Subsidiaries;



 
(dd)
no union has been accredited or otherwise designated to represent any employees
of Apollo or any of the Apollo Subsidiaries and, to the knowledge of Apollo, no
accreditation request or other representation question is pending with respect
to the employees of Apollo or any of the Apollo Subsidiaries and no collective
agreement or collective bargaining agreement or modification thereof has expired
or is in effect in any of Apollo’s facilities and none is currently being
negotiated by Apollo or any Apollo Subsidiary;



 
(ee)
the Apollo Disclosure Documents disclose, to the extent required by applicable
Securities Laws, each material plan for retirement, bonus, stock purchase,
profit sharing, stock option, deferred compensation, severance or termination
pay, insurance, medical, hospital, dental, vision care, drug, sick leave,
disability, salary continuation, legal benefits, unemployment benefits,
vacation, incentive or otherwise contributed to, or required to be contributed
to, by Apollo for the benefit of any current or former director, officer,
employee or consultant of Apollo (the “Apollo Employee Plans”), each of which
has been maintained in all material respects with its terms and with the
requirements prescribed by any and all statutes, orders, rules and regulations
that are applicable to such Apollo Employee Plans;



 
(ff)
Apollo maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (A) transactions are executed in accordance with
management’s general or specific authorization, and (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with Canadian generally accepted accounting principles and to
maintain accountability for assets;



 
(gg)
except as disclosed in the Apollo Disclosure Documents, none of the directors,
officers or employees of Apollo or any associate or affiliate of any of the
foregoing had or has any material interest, direct or indirect, in any material
transaction or any proposed material transaction with Apollo or its Apollo
Subsidiaries which materially affects, is material to or will materially affect
Apollo or any Apollo Subsidiary;



 
(hh)
the minute books and records of Apollo and the Apollo Subsidiaries made
available to Linear and its counsel in connection with their due diligence
investigation of Apollo for the periods from January, 2007 to the date hereof
are all of the minute books and records of Apollo and the Apollo Subsidiaries
and contain copies of all material proceedings (or certified copies thereof or
drafts thereof pending approval) of the shareholders, the directors and all
committees of directors of Apollo and the Apollo Subsidiaries to the date of
review of such corporate records and minute books and there have been no other
meetings, resolutions or proceedings of the shareholders, directors or any
committees of the directors of Apollo or any of its Apollo Subsidiaries to the
date hereof not reflected in such minute books and other records;



 
(ii)
neither Apollo  nor any of its Apollo Subsidiaries has been in violation of, in
connection with the ownership, use, maintenance or operation of its property and
assets, including the Apollo Leased Premises, any Environmental Laws which would
have a Material Adverse Effect on Apollo or any of its Apollo Subsidiaries;


 

--------------------------------------------------------------------------------

 
 
- 25 -
 
 
(jj)
without limiting the generality of the immediately preceding paragraph, Apollo
and each of its Apollo Subsidiaries do not have any knowledge of, and have not
received any notice of, any material claim, judicial or administrative
proceeding, pending or threatened against, or which may affect, either Apollo or
any Apollo Subsidiary or any of the property, assets or operations thereof,
relating to, or alleging any violation of any Environmental Laws, Apollo is not
aware of any facts which could give rise to any such claim or judicial or
administrative proceeding and neither Apollo, nor any Apollo Subsidiary nor any
of the property, assets or operations thereof is the subject of any
investigation, evaluation, audit or review by any governmental authority to
determine whether any violation of any Environmental Laws has occurred or is
occurring or whether any remedial action is needed in connection with a release
of any contaminant into the environment, except for compliance investigations
conducted in the normal course by any governmental authority, in each case which
could reasonably be expected to have a Material Adverse Effect on Apollo or any
of its Apollo Subsidiaries;



 
(kk)
there are no orders, rulings or directives issued, pending or, to the best of
Apollo’s knowledge reasonably held, being based on due direction and enquiry of
its personnel and advisors, threatened against Apollo or any of its Apollo
Subsidiaries under or pursuant to any Environmental Laws requiring any work,
repairs, construction or capital expenditures with respect to the property or
assets of Apollo or any of its Apollo Subsidiaries (including the Apollo Leased
Premises) which would have a Material Adverse Effect on Apollo or any of its
Apollo Subsidiaries;



 
(ll)
Apollo and the Apollo Subsidiaries are not subject to any contingent or other
liability relating to the restoration or rehabilitation of land, water or any
other part of the environment (except for those derived from normal exploration
activities) or non-compliance with Environmental Laws which could reasonably be
expected to have a Material Adverse Effect on Apollo or any of the Apollo
Subsidiaries;



(mm)
all information which has been prepared by Apollo and the Apollo Subsidiaries
relating to Apollo and the Apollo Subsidiaries and the business, property and
liabilities thereof and either publicly disclosed, provided or made available to
Linear, including all financial, marketing, sales and operational information
provided to Linear is, as of the date of such information, true and correct in
all material respects, taken as a whole, and no fact or facts have been omitted
therefrom which would make such information materially misleading; and



 
(nn)
Apollo is not aware of any circumstances presently existing under which
liability is or could reasonably be expected to be incurred under Part XXIII –
Civil Liability for Secondary Market Disclosure of the Securities Act (Ontario).



16.
Material Changes

 
From and after the date of execution of this letter of intent and ending on the
earlier of the Effective Date or the termination of this letter of intent, each
party shall promptly notify the other party in writing of:
 
 
(a)
any significant development or material change relating to its business,
operations, assets or prospects promptly after becoming aware of any such
development or change; or

 
 
(b)
any event or state of facts which the occurrence or failure would, or would
reasonably be likely to:


 

--------------------------------------------------------------------------------

 
 
- 26 -
 
 
(i)
cause any of the representations or warranties of such party contained herein to
be untrue or inaccurate in any material respect on the date hereof or at the
Effective Date (provided that this paragraph (a) shall not apply in the case of
an event or state of facts resulting from actions or omissions of such party
which are permitted or required by this letter of intent); or

 
 
(ii)
result in the failure to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by such party hereunder prior to the
Effective Date.

 
17.
Mutual Covenants Regarding Non-Solicitation

 
 
(a)
Each party shall immediately cease and cause to be terminated all existing
discussions and negotiations (including, without limitation, through any
advisors or other parties on its behalf), if any, with any parties conducted
before the date of this letter of intent with respect to any Acquisition
Proposal (as defined herein) and shall immediately request the return or
destruction of all information provided to any third parties who have entered
into a confidentiality agreement with such party relating to an Acquisition
Proposal and shall use all reasonable commercial efforts to ensure that such
requests are honoured.

 
 
(b)
Neither party shall, directly or indirectly, do or authorize or permit any of
its officers, directors or employees or any financial advisor, expert or other
representative retained by it to do, any of the following:

 
 
(i)
solicit, facilitate, initiate or encourage any Acquisition Proposal;

 
 
(ii)
enter into or participate in any discussions or negotiations regarding an
Acquisition Proposal, or furnish to any other person any information with
respect to its businesses, properties, operations, prospects or conditions
(financial or otherwise) in connection with an Acquisition Proposal or otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage
any effort or attempt of any other person to do or seek to do any of the
foregoing;

 
 
(iii)
waive, or otherwise forbear in the enforcement of, or enter into or participate
in any discussions, negotiations or agreements to waive or otherwise forbear in
respect of, any rights or other benefits under confidential information
agreements, including, without limitation, any “standstill provisions”
thereunder; or

 
 
(iv)
accept, recommend, approve or enter into an agreement to implement an
Acquisition Proposal;

 
provided, however, that notwithstanding any other provision hereof, each party
and its officers, directors and advisers may:
 
 
(v)
enter into or participate in any discussions or negotiations with a third party
who (without any solicitation, initiation or encouragement, directly or
indirectly, after the date of this letter of intent, by such party or any of its
officers, directors or employees or any financial advisor, expert or other
representative retained by it) seeks to initiate such discussions or
negotiations and, subject to execution of a confidentiality and standstill
(provided that such confidentiality agreement shall provide for disclosure
thereof (along with all information provided thereunder) to the other parties
hereto as set out below) may furnish to such third party information concerning
such party and its business, properties and assets, in each case if, and only to
the extent that:


 

--------------------------------------------------------------------------------

 
 
- 27 -
 
 
A.
the third party has first made a written bona fide Acquisition Proposal which
the board of directors of such party determines in good faith: (1) that funds or
other consideration necessary for the Acquisition Proposal are available; (2)
(after consultation with its financial advisor) would, if consummated in
accordance with its terms, result in a transaction financially superior for
securityholders of the Receiving Party (as herein defined) than the transaction
contemplated by this letter of intent; (3) after receiving the advice of outside
counsel as reflected in minutes of the board of directors of such party, that
the taking of such action is necessary for the board of directors in discharge
of its fiduciary duties under applicable laws; (4) that is reasonably capable of
being completed without undue delay, taking into account all legal, financial,
regulatory and other aspects of such proposal and the party making such
proposal; (5) which is not subject to a due diligence and/or access condition
which would allow access to the books, records, personnel or properties of the
such party or its  respective officers and employees beyond 5:00 p.m. (Toronto
time) on the fifth Business Day after which access is afforded to the third
party making the Acquisition Proposal (provided, however, that the foregoing
shall not restrict the ability of such person to continue to review information
provided to it by such party during such five Business Day period); (6) that the
board of directors has determined to recommend to the shareholders of such
party; and (7) that was not solicited in contravention of this letter of intent
(a “Superior Proposal”); and

 
 
B.
prior to furnishing such information to or entering into or participating in any
such discussions or negotiations with such third party, such party provides
prompt notice to the other party to the effect that it is furnishing information
to or entering into or participating in discussions or negotiations with such
person or entity together with a copy of the confidentiality agreement
referenced above and if not previously provided to the other party, copies of
all information provided to such third party concurrently with the provision of
such information to such third party, and provided further that such party shall
notify the other parties orally and in writing of any inquiries, offers or
proposals with respect to a Superior Proposal from such third party (which
written notice shall include, without limitation, a copy of any such proposal
(and any amendments or supplements thereto), the identity of the person making
it, if not previously provided to the other parties, copies of all information
provided to such party and all other information reasonably requested by the
other parties), within 24 hours of the receipt thereof, shall keep the other
party informed of the status and details of any such inquiry, offer or proposal
and answer the other party's questions with respect thereto; or

 
 
(vi)
comply with Canadian Securities Administrators' Multilateral Instrument 62-104
and OSC Rule 62-504 (as applicable) relating to the provision of directors'
circulars and make appropriate disclosure with respect thereto to its
securityholders; and

 
 

--------------------------------------------------------------------------------

 
 
- 28 -
 
 
(vii)
accept, recommend, approve or enter into an agreement to implement a Superior
Proposal from a third party, but only if (1) prior to such acceptance,
recommendation, approval or implementation, the board of directors shall have
concluded in good faith, after considering all proposals to adjust the terms and
conditions of this letter of intent in accordance with paragraph 17(c) and after
receiving the advice of outside counsel as reflected in minutes of the board of
directors of such party, that the taking of such action is necessary for the
board of directors in discharge of its fiduciary duties under applicable laws
(2) such party has complied with its obligations set forth in paragraph 17(c)
and (3) such party terminates this letter of intent in accordance with Section
20.

 
 
(c)
The party in receipt of a Superior Proposal (a “Receiving Party”) shall give the
other party (the “Responding Party”), orally and in writing, at least 72 hours
advance notice of any decision by its board of directors to accept, recommend,
approve or enter into an agreement to implement such Superior Proposal, which
notice shall confirm that the board of directors of the Receiving Party has
determined that such Acquisition Proposal constitutes a Superior Proposal, shall
identify the third party making the Superior Proposal and shall provide a true
and complete copy thereof and any amendments thereto. During such 72 hour
period, the Receiving Party agrees not to accept, recommend, approve or enter
into any agreement to implement such Superior Proposal and not to release the
party making the Superior Proposal from any confidentiality or standstill
provisions and shall not withdraw, redefine, modify or change its recommendation
in respect of the Arrangement. In addition, during such 72 hour period the
Receiving Party shall, and shall cause its financial and legal advisors to,
negotiate in good faith with the Responding Party and their financial and legal
advisors to make such adjustments in the terms and conditions of this letter of
intent and the Arrangement as would cause such Acquisition Proposal to no longer
constitute a Superior Proposal hereunder. In the event the Responding Party
offers in writing to amend this letter of intent and the Arrangement prior to
the expiry of such 72 hour period, the board of directors of the Receiving Party
shall review such offer and determine in good faith if the Acquisition Proposal
would no longer constitute a Superior Proposal, in which event (i) the parties
hereto will enter into an amendment to this letter of intent to reflect such
offer, and (ii) the board of directors of the Receiving Party shall not accept,
recommend, approve or enter into any agreement to implement such Superior
Proposal and shall not release the party making the Superior Proposal from any
confidentiality or standstill provisions and shall not withdraw, redefine,
modify or change its recommendation in respect of the Arrangement.

 
 
(d)
Each party agrees that all information that may be provided to it by the other
party with respect to any Superior Proposal pursuant to this Section 17 shall be
treated as if it were “Confidential Information” as that term is defined in the
confidentiality agreement dated January 6, 2010 between Apollo and Linear.

 
 
(e)
Each party hereby represents and warrants to the other party that, as of the
date hereof, it is not in active discussions or negotiations with any person
(other than the other party to this letter of intent) with respect to any actual
or potential Acquisition Proposal.  Except to the extent otherwise permitted
pursuant to Section 17(b), each party shall deny access to non-public
information under any confidentiality agreement, and shall not consent in favour
of, or release from or fail to enforce against, any person under any
confidentiality agreement or standstill agreement or similar obligation in
favour of such party.


 

--------------------------------------------------------------------------------

 
 
- 29 -
 
 
(f)
Each party shall ensure that its officers, directors and employees and any
investment bankers or other advisers or representatives retained by it are aware
of the provisions of this Section 17. Each party shall be responsible for any
breach of this Section 17 by its officers, directors, employees, investment
bankers, advisers or representatives.

 
 
(g)
“Acquisition Proposal” means, with respect to any party, any inquiry or the
making of any proposal to such party or its shareholders, from any person which
constitutes, or may reasonably be expected to lead to (in either case whether in
one transaction or a series of transactions): (i) an acquisition from such party
or its shareholders, of any securities of such party or its subsidiaries; (ii)
any acquisition of a substantial amount of assets of such party or its
subsidiaries; (iii) an amalgamation, arrangement, merger, or consolidation
involving such party or its subsidiaries; or (iv) any take-over bid, issuer bid,
exchange offer, recapitalization, liquidation, dissolution, reorganization into
a royalty trust or income fund or similar transaction involving such party or
its subsidiaries or any other transaction, the consummation of which would or
could reasonably be expected to impede, interfere with, prevent or delay the
transactions contemplated by this letter of intent or the Arrangement or which
would or could reasonably be expected to materially reduce the benefits to the
other party under this letter of intent or the Arrangement.

 
18.
Business Activities

 
Each party agrees that during the period from the date of execution of this
letter of intent and ending on the earlier of the Effective Date or the
termination of this letter of intent, except as required by law or as otherwise
expressly permitted or specifically contemplated by this letter of intent, it:
 
 
(a)
shall conduct its business only in the usual and ordinary course of business and
consistent with past practice, and it shall use all reasonable commercial
efforts to maintain and preserve its business, assets and advantageous business
relationships, provided that it shall be entitled and authorized to comply with
all pre-emptive rights, first purchase rights or rights of first refusal that
are applicable to its assets and become operative by virtue of this letter of
intent or any of the transactions contemplated by this letter of intent;

 
 
(b)
shall not, except in connection with an internal reorganization implemented in
conjunction with the Arrangement: (i) amend its constating documents; (ii)
declare, set aside or pay any dividend or make any other distribution or payment
(whether in cash, shares, or property) in respect of its outstanding securities;
(iii) issue or agree to issue any shares or securities convertible into or
exchangeable or exercisable for, or otherwise evidencing a right to acquire,
shares, other than the issuance of shares pursuant to the exercise of currently
outstanding rights to acquire shares or to employees hired after the date hereof
in a manner consistent with past practice and other than in connection with the
Private Placement, the RAB Issuance or the Duffy Issuance; (iv) redeem, purchase
or otherwise acquire any of its outstanding shares or other securities (other
than redemptions required pursuant to its constating documents); (v) split,
combine or reclassify any of its securities; (vi) adopt a plan of liquidation or
resolutions providing for its liquidation, dissolution, merger, consolidation or
reorganization; or (vii) enter into or modify any contract, agreement,
commitment or arrangement with respect to any of the foregoing;


 

--------------------------------------------------------------------------------

 
 
- 30 -
 
 
(c)
shall not, except as previously disclosed in writing to the other parties or
expressly publicly disclosed by such party in documents filed on Sedar.com prior
to the date hereof, without prior consultation with and the consent of the other
party, such consent not to be unreasonably withheld, directly or indirectly: (i)
sell, pledge, dispose of or encumber any assets other than in the ordinary
course of business for consideration in excess of US$500,000 individually or
US$1 million in the aggregate; (ii) expend or commit to expend more than US$1
million individually or US$2 million in the aggregate with respect to any
capital expenditures prior to the date hereof; (iii) expend or commit to expend
any amounts with respect to any operating expenses other than in the ordinary
course of business or pursuant to the Arrangement; (iv) acquire (by merger,
amalgamation, consolidation or acquisition of shares or assets) any corporation,
partnership or other business organization or division thereof which is not a
subsidiary or affiliate of such party, or make any investment therein either by
purchase of shares or securities, contributions of capital or property transfer
with an acquisition cost in excess of US$1 million in the aggregate; (v) acquire
any assets with an acquisition cost in excess of US$1 million in the aggregate;
(vi) incur any indebtedness for borrowed money in excess of existing credit
facilities, or any other material liability or obligation or issue any debt
securities or assume, guarantee, endorse or otherwise become responsible for,
the obligations of any other individual or entity, or make any loans or
advances, other than in respect of fees payable to legal, financial and other
advisors in the ordinary course of business or in respect of the Arrangement;
(vii) authorize, recommend or propose any release or relinquishment of any
material contract right; (viii) waive, release, grant or transfer any material
rights of value or modify or change in any material respect any existing
material license, lease, contract or other material document; (ix) enter into or
terminate any hedges, swaps or other financial instruments or like transactions,
other than the termination of certain existing hedges as contemplated in the
Consent Letter of even date herewith among Apollo, Macquarie Bank Limited  and
RMB Australia Holdings Limited (together “Financiers”), as financiers and RMB
Resources Inc. (“Agent”), as agent and security agent for and on behalf of the
Financiers, or a restructuring of such hedges with the consent of Linear; or (x)
authorize or propose any of the foregoing, or enter into or modify any contract,
agreement, commitment or arrangement to do any of the foregoing;

 
 
(d)
shall not make any payment to any employee, officer or director outside of their
ordinary and usual compensation for services provided, except to the extent that
any such entitlement to payment to a former employee or officer has accrued
prior to the date hereof;

 
 
(e)
shall not: (i) grant any officer, director or employee a material increase in
compensation in any form; (ii) grant any general salary increase; (iii) take any
action with respect to the amendment or grant of any severance or termination
pay policies or arrangement for any directors, officers or employees; (iv) amend
any stock option plan or trust unit incentive plan or the terms of any
outstanding options or rights thereunder; nor (v) advance any loan to any
officer, director or any other party not at arm's length, other than as may be
agreed to by the parties;

 
 
(f)
shall not adopt or amend or make any contribution to any bonus, employee benefit
plan, profit sharing, share or deferred compensation, insurance, incentive
compensation, other compensation or other similar plan, agreement, share or
incentive or purchase plan, fund or arrangement for the benefit of employees,
except as is necessary to comply with the law or with respect to existing
provisions of any such plans, programs, arrangement or agreements;

 
 
(g)
shall use reasonable commercial efforts to maintain in force its current
policies of insurance and will pay all premiums in respect of such insurance
policies that become due after the date hereof;


 

--------------------------------------------------------------------------------

 
 
- 31 -
 
 
(h)
shall not take any action, refrain from taking any action, permit any action to
be taken or not taken, inconsistent with this letter of intent, which might
directly or indirectly interfere or affect the consummation of the Arrangement;
and

 
 
(i)
agrees to keep the other parties fully apprised in a timely manner of every
circumstance, action, occurrence or event occurring or arising after the date
hereof that could reasonably result in a breach by such party of the
representations and warranties contained herein. Both Apollo and Linear shall
confer with and obtain the other party's approval (not to be unreasonably
withheld or delayed), prior to taking action (other than in emergency
situations) with respect to any operational matters involved in its business
which may constitute a material change for that party.

 
19.
Access to Information

 
Each of the parties hereto, the Financiers, the Agent and their respective
accountants, legal counsel, technical and financial advisors and other
representatives thereof shall be entitled to, subject to obtaining any necessary
consents, have full access during normal business hours to all properties,
information and records relating to any other party, including, but not limited
to, all related facilities, buildings, equipment, assets, drill cores, assay
results, maps and diagrams, books, contracts, financial statements, forecasts,
financial projections, studies, records, operating permits and licences and any
other documentation (whether in writing or stored in computerized, electronic,
disk, tape, microfilm or any other form) or materials of any nature whatsoever.
 
Any investigation made by a party and its advisors shall not mitigate, diminish
or affect the representations made to such party by the other party hereto.


20.
Termination

 
This letter of intent may be terminated:
 
 
(a)
by mutual written consent of both parties;

 
 
(b)
by a party which accepts, recommends, approves or enters into an agreement to
implement a Superior Proposal in accordance with Section 17; provided that
concurrently with any such termination, the terminating party shall have paid
the Linear Break Fee or the Apollo Break Fee, as applicable, following which the
payor party shall have no further liabilities arising hereunder other than for a
breach of any section of this letter of intent; and

 
 
(c)
by either party if the Definitive Agreement is not executed by both parties on
or before 5:00 pm (Toronto time) on March 31, 2010; provided that concurrently
with any such termination, the terminating party shall have paid the Linear
Break Fee or the Apollo Break Fee, as applicable, following which the payor
party shall have no further liabilities arising hereunder other than for a
breach of any section of this letter of intent.

 
21.
Announcements

 
It is the agreed intention of each of the parties to issue a joint press release
or separate press releases disclosing the Arrangement contemplated hereby
immediately following execution of this letter of intent and after consultation
with each other as to the timing and content of such release(s). Neither party
will otherwise make any disclosure of this letter of intent or its contents to
any third parties without the prior written consent of the other party, provided
however that such disclosure may be made, after consultation with the other
party, in response to requirements of applicable law or the policies, rules or
requirements of securities regulatory' authorities or stock exchanges.

 

--------------------------------------------------------------------------------

 
 
- 32 -
 
22.
Privacy Matters

 
The parties acknowledge that they are responsible for compliance at all times
with applicable privacy laws which govern the collection, use and disclosure of
personal information acquired by or disclosed to the parties pursuant to or in
connection with this letter of intent (the “Disclosed Personal Information”).
None of the parties shall use the Disclosed Personal Information for any
purposes other than those relating to the performance of this letter of intent
and the completion of the Arrangement.
 
23.
Assignment

 
Neither this letter of intent nor any of the rights, interests or obligations
hereunder shall be assigned by either of the parties hereto without the prior
written consent of the other party.
 
24.
No Finder's Fee

 
 
(a)
Linear represents and warrants to Apollo that Linear has not entered into any
arrangement whereby Linear will have any liability for financial advisor's,
broker's or finder's fees (including without limitation any disbursements,
expenses or fairness opinion) in respect of this transaction, except for
Linear's fees and disbursements to its financial advisors.  Linear has provided
to Apollo true and correct copies of its agreements with each of its financial
advisors.

 
 
(b)
Apollo represents and warrants to Linear that Apollo has not entered into any
arrangement whereby Apollo or the other parties will have any liability for
financial advisor's, broker's or finder's fees (including without limitation any
disbursements, expenses or fairness opinion) in respect of this transaction,
except for Apollo's fees and disbursements to its financial advisors. Apollo has
provided to Linear true and correct copies of its agreements with each of its
financial advisors.

 
25.
Costs

 
Except as set forth immediately below, all fees, costs and expenses incurred in
connection with this letter of intent and the transactions contemplated hereby
shall be paid by the party incurring such cost or expense, whether or not the
Arrangement is completed.  Apollo hereby agrees to pay the fees and expenses of
Linear in connection with the Private Placement to a maximum of CAD$50,000,
exclusive of GST and disbursements.
 
26.
Governing Law

 
This letter of intent shall be governed by and construed in accordance with the
laws of the Province of Ontario and the parties hereto irrevocably attorn to the
jurisdiction of the courts of the Province of Ontario.
 
27.
Obligations

 
The parties acknowledge that the provisions of this letter of intent shall be
binding on the parties hereto.
 
— SIGNATURE PAGE FOLLOWS —

 

--------------------------------------------------------------------------------

 
 
- 33 -
 
If the terms of this letter of intent are acceptable to you, please sign below
on the enclosed duplicate copy of this letter and return the same to
Apollo.  This letter of intent may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute one agreement.  Delivery of an executed counterpart of this
letter of intent by facsimile or transmitted electronically in legible form,
including without limitation in portable document format (PDF), shall be equally
effective as delivery of a manually executed counterpart of this letter of
intent.
 

   
Yours truly,
               
APOLLO GOLD CORPORATION
               
Per:
/s/ R. David Russell          
AGREED TO this 9th day of March, 2010
by:
               
LINEAR GOLD CORP.
             
Per:
/s/ Wade Dawe      


 

--------------------------------------------------------------------------------

 